 

Case 1:18-cr-00578-AJN Document 51-3 Filed 04/08/20 Page 1 of 1

‘We Want You Healthy.

 
  

_ 155 Cryael Run Read 8457636999
MA Crystal Pruann® | visestoin.nyy tose | www cryetatcaesithcareicom
: Healthcare
04/06/2020

To Whom !t May Concern:

This letter is written at the request and with the permission of the patient, Gerard Scparta
. He is currently under my primary medical care. Given recent concerns with

-19 pandemic and due to his hypertension and other medical conditions, patient is at high
risk for COVID. :

{f you require additional information please contact the office.

Sincerely,

ra A. Nicoll MD
